DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to method, classified in C23C16/52.
II. Claims 12-22, drawn to apparatus, classified in C23C16/4555.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because Group I is a method of forming a metallic structure and Group II is related forming a metal oxide.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
During a telephone conversation with Mr. MacDonald on April 28, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 12-22 and further the species of dissolving the precursor in solution, therefore claims 12-19 are subject to examination.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 and 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Im (2009/0035877) in view of Furukawa (2004/0204483).
Im teaches a method of reducing a coordination number of metal atoms in a metallic oxide comprising:
- dissolving a metal organic solid phase precursor to form a solution [0038] wherein it is described that organic precursor are in an organic solution, and
- Im teaches carrying the dissolved solution with inert carrier gas, see [0011, 43] related to the use of a carrier gas, the carrier gas is implicitly inert, but does not and
- depositing the vaporized precursor onto a heated substrate, via an MOCVD or ALD process [0073] – the substrate is heated as per [0074], and
- introducing oxygen to form the oxide film [0049].
In regard to the metal atoms on the surface of the metallic oxide film having a “reduced” coordination number, there is a certain coordination number of the metal atoms at the surface, and since there is no claimed basis for a “reduction” of those atoms, the claim limitation is considered met.
Further and alternately, the instant application teaches that vacancies are introduced by exposure to an inert gas at an elevated temperature – as per the ALD process [0073], the substrate is applied to an inert gas during the purge process that is understood to occur after each of the cycles (metal precursor and oxygen) (impliedly taught, see MPEP 2144.01 wherein it is stated the implicit teachings are appropriately taken into account ), as such, the same results of an increased oxygen vacancies and therefore reduced coordination number necessarily occurs in the prior art as in the claimed process.
Furukawa teaches that it is known to inject a precursor solution into a an inert gas stream in a vapor deposition process in order to carry the precursor to the substrate [0009].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to carry the precursor of Kim to the substrate as Im is silent on the details and Furukawa teaches an operable method of carrying a solution to the substrate using an inert carrier gas.
Regarding claim 14, as per above, the film is heated and applied in an inert gas atmosphere at least during the understood purge step, as per above, also, the applied step would result in some amount of created vacancies, since the prior art and instant claimed steps are the same.
Regarding claim 15, examiner takes Official notice that sapphire is a well-known substrate for vapor deposition/ ALD.
Regarding claim 16, Im teaches an evaporator temperature of 170-250C [0036].
Regarding claim 17, the substrate is at 20-350 degrees [0073], thereby overlapping and making obvious the claimed range.
Regarding claim 18, Im teaches Pb, Ti and Zr mixtures [0038, 71].
Regarding claim 19, Im teaches argon [0074].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Im (2009/0035877) and Furukawa (2004/0204483) in further view of Sugimoto (4,895,841).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo (2003/0185980) and Ahn (2006/0244082) teach ALD processes for forming metal oxides including DPM based compounds from solution.
	Fukankubo (J. Electrochem Soc) teaches a method of applying organic THD compounds via sublimation and solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715